DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         




NO. 12-03-00070-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



BERT ELDON SHELTON,§
	APPEAL FROM THE THIRD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	ANDERSON COUNTY, TEXAS




MEMORANDUM OPINION

PER CURIAM

	Appellant has filed a request to withdraw his notice of appeal.  The motion is signed by
Appellant and his counsel.  No decision having been delivered by this Court, the motion is granted,
and the appeal is dismissed in accordance with Texas Rule of Appellate Procedure 42.2.

Opinion delivered March 31, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.






(DO NOT PUBLISH)